Howard, C. J.
This is an appeal from a judgment of the general term of the Marion Superior Court, affirming a judgment of said court at special term. The record, however, fails to disclose what judgment, if any,, was entered at special term. A finding of facts, with, conclusions of law in favor of appellee is shown; hut the judgment, if any there were, does not appear. We are therefore unable to determine whether the judgment of the court at general term was correct or not, inasmuch as an appeal to the general term could be taken, only from a final judgment at special term, which final judgment should be set out in the record. Northcutt v. Buckles, 60 Ind. 577; Wingo v. State, 99 Ind. 343 ; Gray v. Singer, Admr., 137 Ind. 257; Elliott App. Proced. sections 81, 96; Elliott Gen. Prac., sections 1015, 1018, 1035, 1056. There is therefore no question presented, for our consideration.
The appeal is dismissed.